         Case 2:20-cv-00183-KGB Document 11 Filed 08/05/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

ANTHONY T. WILLIAMS                                                             PLAINTIFF
ADC #101234

v.                             Case No. 2:20-cv-00183 KGB/JTR

JEFFERY DEEN,
Major, EARU, et al.                                                          DEFENDANTS


                                            ORDER

       Before the Court are a Partial Recommended Disposition filed by United States Magistrate

Judge J. Thomas Ray and a filing styled as a response to the proposed recommendation and motion

to withdraw without prejudice filed by plaintiff Anthony T. Williams (Dkt. Nos. 7, 10). Mr.

Williams represents that he seeks to withdraw his complaint without prejudice so that he can

properly exhaust his administrative remedies (Dkt. No. 10, at 2). The Court interprets Mr.

Williams’ filing as a notice of voluntary dismissal pursuant to Federal Rule of Civil Procedure

41(a). The filing accords with Rule 41(a)(1)(A)(i). Accordingly, the Court grants Mr. Williams’

motion (Dkt. No. 10). The Court dismisses without prejudice Mr. Williams’ complaint (Dkt. No.

1). Because the Court dismisses without prejudice Mr. Williams’ complaint, the Court declines

to adopt as moot the Partial Recommended Disposition filed by Judge Ray (Dkt. No. 7).

       It is so ordered this 5th day of August, 2021.

                                                        _______________________________
                                                        Kristine G. Baker
                                                        United States District Judge
